DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This final office action is in response to applicant’s amendment filed 12/10/2020.  Applicant has amended claims 1-20.  Claims 1-20 are currently pending.
Response to Amendment
The rejections of claims 1-5, 7-12, and 14-19 under 35 U.S.C. § 102 have been withdrawn and replaced by rejections under 35 U.S.C. § 103 in light of the amendment.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Response to Arguments
Applicant's argument with regard to the rejection of claims 1-20 under 35 U.S.C. §101 has been fully considered but it is not persuasive.  


Step 2A, Prong 1
Arguing against categorizing the claim limitations as reciting “a marketing activity, and determining business relations”, thus falling “within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas”, Applicant states:
The present claims do not recite any of these fundamental building blocks of society. In contrast, the amended claims recite specific computer-implemented steps for providing a user interface with specific interactive capabilities to synchronize digital content with one or more content delivery networks. [recitation of limitations of the amended independent claims] 
… Accordingly, the amended claims in no way cover the basic building blocks of society or the economy like those provided in the October 2019 Update.
The examiner respectfully disagrees.  As an initial matter, the examiner notes that Applicant does not address the categorization of the claims reciting “a marketing activity, and determining business relations.”  Since the independent claims do recite steps that perform a marketing activity and that determine business relations, they are correctly categorized as falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Arguing against categorizing the claim limitations as falling within the “Mental Processes” grouping, Applicant argues:
For example, Applicant submits that the human mind cannot practically detect “user input via a targeted device list interface,” or “synchronize” digital content “via corresponding application programming interfaces,” as currently amended independent claim 1 recites. Similarly, Applicant submits that the human mind cannot, for example, “access, via the application programming interfaces, user account data of the one or more content delivery networks,” as recited in currently amended dependent claim 6. Further, Applicant submits that the human mind cannot, for example, “access, via the application programming interfaces, at least one content delivery network of the one or more content delivery networks; and responsive to user input via the 
The examiner respectfully disagrees that performing actions “via a targeted device list interface” or “via the application programming interfaces” overcomes the 35 U.S.C. § 101 rejection.  The interface and APIs are “additional elements that amount to no more than mere instructions to apply the exception using a generic computer component.  The acts of detecting user input, synchronizing digital content, accessing user account data, and creating a digital audience can all be performed in the human mind or by a human using a pen and paper.  The act of accessing at least one content delivery network comprises insignificant post-solution activity.
Step 2A, Prong 2
Applicant argues that the amended claims are integrated into a practical application of the abstract idea because they provide technical improvements: reduced user interactions, “reduc[e] the stress on front-end servers from the user interactions”, “enabl[e] a more efficient back-end process for performing updates” by utilizing a “synchronization threshold”, and conserve processing bandwidth.
The examiner respectfully disagrees.  While agreeing that paragraph 14 of the specification supports at least some of the assertions above, the claims themselves do not include “the components or steps of the invention that provide the improvement described in the specification” (October 2019 Update: Subject Matter Eligibility, p. 12).
Step 2B
Applicant argues that the amended claims provide significantly more than the abstract idea because of the technical improvements noted above.  In addition, Applicant argues that “In rejecting the claims at Step 2B, the Office Action does not make any of these factual determinations” from the Berkheimer Memorandum.

Applicant’s argument (pp. 23-27) with respect to the rejection of claims 1-20 under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered and are not persuasive.  Applicant asserts arguments revolving around the amended claim language.  The amended claim language is addressed below in the new combination of art detailed in the rejection.
Official Notice
In the previous Office Action mailed 9/17/2020, notice was taken by the examiner that certain subject matter comprises well-known, routine, conventional computer functions.  Per MPEP 2144.03(c), these statements are taken as admitted prior art because no traversal of this statement was made in the subsequent response. Specifically, it has been taken as admitted prior art that accessing each of the plurality of content delivery networks, through an application programming interface and wherein upon a visitor, who matches an entry in the corresponding audience, accesses a webpage associated with one of the content delivery networks, the content delivery network (i) selects content associated with the corresponding audience to be presented to the visitor, and (ii) presents the selected content to the visitor as part of the webpage were well-understood, routine, conventional functions before the effective filing date of the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 8 recites, in part: 
 	identifying, based on user input, digital content distribution criteria and a targeted list of lead devices associated with a plurality of users; 
	selecting, based on user input, one or more content delivery networks from a plurality of content delivery networks;
	synchronizing the targeted list with targeted digital audiences of the one or more content delivery networks by transmitting the targeted list [to] the one or more content delivery networks; 
	identifying online channel interactions of one or more of the lead devices corresponding to the targeted list and additional online channel interactions of a set of additional lead devices;
	generating an updated targeted list of lead devices by comparing the digital content distribution criteria, the online channel interactions, and the additional online channel interactions; and
	upon detecting satisfaction of a synchronization threshold, automatically synchronizing in the updated targeted list with the targeted digital audiences, of the one or more content delivery networks by transmitting the updated targeted list [to] the one or more content delivery networks. 
Independent claims 1 and 15 recite similar limitations
		These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, determine a targeted list of people and their devices (a marketing list, paragraph 25 of the specification) to receive network content, which is a commercial interaction, i.e. a marketing activity, and determining business relations. If a claim limitation, under its broadest reasonable interpretation, covers commercial but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In addition, these steps, as a whole and as drafted, are processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps 
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of the user input for the identifying and selecting steps is performed via a targeted device list interface of an administrator device, the synchronizing steps are performed by transmitting the targeted list via corresponding application programming interfaces of the one or more content delivery networks, a system comprising one or more processors and one or more memory resources storing instructions, and a non-transitory computer-readable medium that stores instructions executable by one or more processors.  The interface, administrator device, application programming interfaces, data transmission, system, processors, memory resources, and non-transitory computer-readable medium are recited in the claims, and described in the specification, at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of The interface, administrator device, application programming interfaces, data transmission, system, processors, memory resources, and non-transitory computer-readable medium, singly or in combination, 
The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B).  For example, claims 2, 5-7, 9, 12-14, 16, 19, and 20 describe selecting, synchronizing or refining audiences for each network or for selected networks  Claims 3, 10, and 17 describe displaying the synchronization status of each audience. Claims 4, 11, and 18 define the synchronization threshold.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 8, and 15 recite the limitations listed below which are not supported in the specification.  Applicant has not pointed out where the amended claims are supported, nor do there appear to be written descriptions of the claim limitations in the specification.
targeted device list and targeted list of lead devices – every mention of a targeted list in the specification is a targeted list of people, for the purposes of examination, devices will be interpreted as the persons who operate the devices;
identify online channel interactions of one or more of the lead devices- – the only things identified in the specification are leads and potential customers, the only interactions mentioned in the specification are user interactions at the interface (paragraph 14), recorded details from undefined “online interactions” (paragraph 30) or “records of lead interactions with various marketing activities” paragraph 31);
a set of additional lead devices – the only mention of lead devices occurs in paragraphs 64 and 65 where they are listed as elements of the system, there is no mention of additional, different, or other devices.
	The dependent claims do not correct the deficiencies of the independent claims. They are rejected due to their dependency from rejected claims.
Separately, dependent claims 4, 5, 12, 18, 19 are rejected under 35 U.S.C. § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 4 and 18 recite “the synchronization threshold is satisfied by determining the updated targeted list comprises a minimum number of lead devices to add or remove from the targeted list”.  While the specification teaches that content providers have threshold numbers of people to be added or deleted, one purpose of the invention is to permit “a small number of people can be added or removed from the target audience 142 even if the content delivery network 140 imposes a minimum threshold number of people to add or remove at once” (paragraphs 42 and 60).
	Claims 5, 12, and 19 recite “identifying an additional targeted list that differs from the targeted list” which has no support in the specification.
While there is no in haec verba requirement for the subject matter of the claims. ("The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement." (See MPEP § 2163.02) and while the "description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the examiner to rebut the presumption. See, e.g., In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971)," (See MPEP § 2163.04), the examiner notes that “With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir.2007) (citing MPEP § 2163.04 which provides “A 
	In addition, if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. (See MPEP § 2163.02, emphasis added.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 7-9, and 14-16, are rejected under 35 U.S.C. § 103 as being unpatentable over Luo et al. (US 2017/0330239) in view of Serboncini et al. (US 2017/0345032).
With respect to claim 8, Luo teaches a method of network content delivery, the method being implemented by one or more processors and comprising: 
	a.	identifying, based on user input via a targeted device list interface of an administrator device, digital content distribution criteria and a targeted list of lead devices associated with a plurality of users (paragraph 68; where the “user's oflline modelling device 232” is the “targeted device list interface of an administrator device”, the seed list is the targeted list of lead devices and “additions or deletions” are the digital content distribution criteria);
	b.	[determining] one or more content delivery networks from a plurality of content delivery networks (paragraph 52, teaching that the audience expansion engine is implemented as a content server hosting a variety of content delivery networks including, inter alia, social networking sites);
	c.	synchronizing the targeted list with targeted digital audiences of the one or more content delivery networks by transmitting the targeted list via corresponding application programming interfaces of the one or more content delivery networks(paragraphs 68 and 69); 
	d.	identifying online channel interactions of one or more of the lead devices corresponding to the targeted list and additional online channel interactions of a set of additional lead devices (paragraph 74, “the storm cluster 208 operates to constantly consume 
	e.	generating an updated targeted list of lead devices by comparing the digital content distribution criteria, the online channel interactions, and the additional online channel interactions (paragraph 74, “In operation, advertisers create or update a lookalike audience”); and
	f.	automatically synchronizing in the updated targeted list with the targeted digital audiences, of the one or more content delivery networks by transmitting the updated targeted list via the application programming interfaces of the one or more content delivery networks (paragraph 69, uploading the updated seed list with paragraph 52, teaching that the audience expansion engine is implemented as a content server hosting a variety of content delivery networks including, inter alia, social networking sites).  
	Luo does not specifically teach (b) that the one or more content delivery networks is determined by selecting, based on additional user input via the targeted device list interface or (f) that the synchronizing is performed upon detecting satisfaction of a synchronization threshold.  In the analogous art of audience creation, Serboncini teaches selecting, based on additional user input via the targeted device list interface one or more content delivery networks (paragraph 66, where designating a channel to be assigned an audience is selecting a channel) and taking action upon detecting satisfaction of a synchronization threshold (paragraph 73).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include selecting the one or more content delivery networks and using the satisfaction of a synchronization threshold as a trigger for the synchronization in the method of 
With respect to claim 1, Luo teaches a system for network content delivery comprising: one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the system to perform operations of claim 8 (paragraphs 121-122). The remainder of claim 1 substantially repeats the subject matter of claim 8 above. The remainder of claim 1 is therefore rejected using the same art and rationale as applied in the rejection of claim 8.
With respect to claim 15, Luo teaches a non-transitory computer-readable medium that stores instructions, executable by one or more processors, to cause the one or more processors to perform operations of claim 8 (paragraphs 121-122). The remainder of claim 15 substantially repeats the subject matter of claim 8 above. The remainder of claim 15 is therefore rejected using the same art and rationale as applied in the rejection of claim 8.
Concerning claim 9, Luo teaches the method of claim 8, further comprising selecting, based on user input via the targeted device list interface, the targeted digital audiences for each of the one or more content delivery networks (paragraph 69, uploading the updated seed list with paragraph 52, teaching that the audience expansion engine is implemented as a content server hosting a variety of content delivery networks including, inter alia, social networking sites). 
Claims 2 and 16 recite similar limitations to claim 9 above. Claims 2 and 16 are therefore rejected using the same art and rationale as applied in the rejection of claim 9.
Concerning claim 14, Luo teaches the method of claim 8, further comprising accessing, via the application programming interfaces, at least one content delivery network of the one or more content delivery networks (paragraph 69); and responsive to user input via the targeted device list interface, creating a new digital audience for the at least one content delivery network (paragraph 74, “In operation, advertisers create or update a lookalike audience”).
Claim 7 recites similar limitations to claim 14 above. Claim 7 is therefore rejected using the same art and rationale as applied in the rejection of claim 14.
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Luo et al. (US 2017/0330239) in view of Serboncini et al. (US 2017/0345032) and in further view of Official Notice.
Concerning claim 10, while Luo and Serboncini teach the method of claim 8, Luo and Serboncini do not specifically teach the method further comprising providing, for display within the targeted device list interface, a synchronization status for each of the targeted digital audiences while synchronizing the targeted list.  It is official noticed that displaying the status of a computerized operation was old and well known the effective filing date of the invention.  As but one example, Adobe Acrobat® has for a very long time displayed the status of optical character recognition operations while those operations are being performed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include displaying a synchronization status for each of the targeted digital audiences while synchronizing the targeted list in the method of Luo and Serboncini since both operations were known in the art, both would function as they normally would and hose in the art would have recognized applying the known technique would have yielded an improvement and was predictable.
Claims 3 and 17
Concerning claims 4, 11, and 18, while Luo and Serboncini teach the method of claim 8, Luo and Serboncini do not specifically teach the method further comprising determining that the synchronization threshold is satisfied by determining the updated targeted list comprises a minimum number of lead devices to add or remove from the targeted list (claims 4 and 18) or by determining that an update frequency limitation is satisfied (claim 11).  It is official noticed that, determining that a minimum number of items is available before performing an action was old and well known in the art before the effective filing date of the invention. For example, for every team sport, there is a minimum number of players for each team before a game can begin. Similarly, it is official noticed that determining that a pre-determined amount of time has passed before performing an action was old and well known in the art before the effective filing date of the invention.  As an example, regularly scheduled news programs, such as PBS® News Hour, are triggered when the scheduled time has passed, i.e. 24 hours.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thresholds such as a minimum number of lead devices to add or remove from the targeted list of that an update frequency limitation is satisfied in the method of Luo and Serboncini since both operations were known in the art, both would function as they normally would and hose in the art would have recognized applying the known technique would have yielded an improvement and was predictable.
Allowable Subject Matter
Claims 5, 6, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejections under 35 U.S.C. § 101 and 35 U.S.C. § 112(a).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on Mon. - Fri., 7:30 AM - 5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300..
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683